DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 10, 13-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. US 2018/0300906.

	Re claims 1 and 13, Lu discloses an assembly (image fusion system 100) for capturing and fusing images comprising: an optical camera (imaging device 110 may collect visible images); a thermal camera (imaging device 110 may also collect thermal infrared images) (figures 1, 5-6; paragraphs 37-41, 66-78); a controller (processing device 120) in communication with the optical camera (110) and the thermal camera (110), wherein the controller is configured for: obtaining an optical image of a first scene with a first camera; obtaining a thermal image of the first scene with a second camera; and fusing the optical image with the thermal image to generate a fused image (processing device 120 performs image registering, adjusting and image fusion) (figures 1, 3, 5-6; paragraphs 42-44 and 66-78).

	Re claims 2 and 14, Lu further discloses that the fusion of the optical image and the thermal image includes matching pixels from the optical image with corresponding pixels from the thermal image (processing module 240 registers infrared and visible images on a pixel by pixel basis to determine an overlapping filed of view and a fused image is generated) (figures 5,6; paragraphs40, 66-78).

	Re claims 3 and 15, Lu further discloses that the fused image includes a field of view less than or equal to a field of view of the optical image and a field of view of the thermal image (processing module 240 registers infrared and visible images on a pixel by pixel basis to determine an overlapping filed of view and a fused image is generated) (figures 5,6; paragraphs 40, 66-78).

	Re claim 5, Lu further discloses that the optical image includes a different perspective of the first scene from the thermal image (thermal and visible images may be collected at different times having different fields of view/distortions or different objects) (paragraph 40).

	Re claim 6, Lu further discloses that the optical image includes different distortions of objects in the first scene from the thermal image (thermal and visible images may be collected at different times having different fields of view/distortions or different objects) (paragraph 40).

	Re claim 7, Lu further discloses that at least one object appears in one of the thermal image or the optical image but not the other of the thermal image or the optical image (thermal and visible images may be collected at different times having different fields of view/distortions or different objects) (paragraph 40).

	Re claims 10 and 19, Lu further discloses performing object detection on the fused image to identify at least one relevant portion of the fused image (an object may be tracked or detected according to the fused image) (paragraph 14; claim 10).

	Re claim 20, Lu further discloses that performing the object detecting occurs on a graphics processing unit (processing device 120 may include a graphics processing unit) (paragraphs 14, 43, claim 10).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 8-9, 11-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. US 2018/0300906 in view of Ivana Shopovska “Deep Visible and Thermal Image Fusion for Enhanced Pedestrian Visibility” hereinafter referred to as “Shopovska”.

Re claims 4 and 16, Lu discloses all of the limitations of claims 3 and 13 above including fusing optical and thermal images.  However, although the Lu reference discloses all of the above limitations it fails to specifically disclose that fusing the optical image with the thermal image includes cropping a portion of either the optical image or the thermal image from the fused image.  
Shopovska discloses that it is well known in the art for image capturing assemblies to capture both optical/visible images and thermal images and to crop a portion of at least an optical image or a thermal image from a fused image (machine learning based image fusion techniques are performed involving post processing operations including cropping and enlarging areas of fused visible light and thermal images to detect pedestrians) (figure 5; pages 7-11 and 13).  Therefore, it would have been obvious for one skilled in the art to have been motivated to include the teaching of cropping a portion of an optical image or a thermal image from a fused image as disclosed by the Shopovska reference in the assembly for capturing and fusing images disclosed by the Lu reference.  Doing so would provide a means for fusing visible light and thermal images in order to more easily detect pedestrians surrounding a field of view of a vehicle in low light situations.

Re claims 8-9, 11 and 17-18, Lu discloses all of the limitations of claims 1 and 13 above including fusing optical and thermal images.  In addition, Lu discloses that the controller (120) may be a central processing unit (paragraph 43). However, although the Lu reference discloses all of the above limitations it fails to specifically disclose that fusing the optical image with the thermal image is performed by a machine learning algorithm.  
Shopovska discloses that it is well known in the art for image capturing assemblies to capture both optical/visible images and thermal images and to fuse the optical image with the thermal image by using a machine learning algorithm (machine learning based image fusion techniques are performed involving post processing operations including cropping and enlarging areas of fused visible light and thermal images to detect pedestrians) (figure 5; pages 7-11 and 13).  Therefore, it would have been obvious for one skilled in the art to have been motivated to include the teaching of fusing visible and thermal images using a machine learning algorithm as disclosed by the Shopovska reference in the assembly for capturing and fusing images disclosed by the Lu reference.  Doing so would provide a means for fusing visible light and thermal images in order to more easily detect pedestrians surrounding a field of view of a vehicle in low light situations.

Re claim 12, Lu discloses all of the limitations of claim 1above including fusing optical and thermal images.  However, although the Lu reference discloses all of the above limitations it fails to specifically disclose that the first scene involved in fusing the optical image with the thermal image is a scene that includes low light conditions.  
Shopovska discloses that it is well known in the art for image capturing assemblies to capture both optical/visible images and thermal images some of which may be in low light conditions and to fuse the optical image with the thermal image by using a machine learning algorithm (machine learning based image fusion techniques are performed involving post processing operations including cropping and enlarging areas of fused visible light and thermal images to detect pedestrians) (figure 5; pages 7-11 and 13).  Therefore, it would have been obvious for one skilled in the art to have been motivated to include the teaching of fusing visible and thermal images captured in low light conditions using a machine learning algorithm as disclosed by the Shopovska reference in the assembly for capturing and fusing images disclosed by the Lu reference.  Doing so would provide a means for fusing visible light and thermal images in order to more easily detect pedestrians surrounding a field of view of a vehicle in low light situations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yarlagadda et al. US 11,017,513 discloses a method and system for fusion of thermal and visible images.
Strandemar US 2019/0147569 discloses a method and system for fusing infrared and visible light images.
Wildermuth et al. US 2021/0233219 discloses a system for fusing images captured by an infrared camera and a visible camera.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699